Exhibit AMENDMENT NO. 8 TO RATIFICATION AND AMENDMENT AGREEMENT AND AMENDMENT NO. 10 TO LOAN AND SECURITY AGREEMENT AMENDMENT NO. 8 TO RATIFICATION AND AMENDMENT AGREEMENT AND AMENDMENT NO. 10 TO LOAN AND SECURITY AGREEMENT, dated as of December 11, 2007 (this “Eighth Ratification Amendment”), by and among CONGOLEUM CORPORATION, a Delaware corporation, as debtor and debtor-in-possession (“Borrower”), CONGOLEUM FISCAL, INC., a New York corporation, as debtor and debtor-in-possession (“CFI”), CONGOLEUM SALES, INC., a New York corporation, as debtor and debtor-in-possession (“CSI” and together with CFI, collectively, “Guarantors” and each individually, a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to Congress Financial Corporation (“Lender”). W I T N E S S E T H: WHEREAS, Lender, Borrower and Guarantors have entered into financing arrangements pursuant to which Lender may make loans and advances and provide other financial accommodations to Borrower as set forth in the Loan and Security Agreement, dated December10, 2001, between Lender and Borrower, as amended by
